DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-9, 11 and 12 are pending.
Claims 1, 3-8 and 12 are allowed.
Claims 9 and 11 are withdrawn from consideration.
Claims 2 and 10 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.

Response to Arguments
Election/Restriction
Claims 9 and 11 directed to a system for developing a multicomponent vapor mixture remain withdrawn from further consideration, since they do not relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”) as required by 37 CFR 1.475(a) or PCT Rule 13.1.  In addition claims 9 and 11 do not require all the limitations of an allowable claim.

Claim Rejections - 35 USC § 112
Applicant’s arguments, see pages 30-32, filed August 24, 2021, with respect to the rejection of claims 1, 3-8 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been fully considered and are persuasive.  The rejection of claims 1, 3-8 and 12 has been withdrawn. 

Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 12-29, filed August 24, 2021, with respect to the rejection of claims 1, 3-8 and 12 under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 6,512,147 B2) in view of Cavani et al. (WO 01/74485 A1) have been rejection of claims 1, 3-8 and 12 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8 and 12 are allowed.

Conclusion
This application is in condition for allowance except for the presence of claims 9 and 11 directed to an invention non-elected with traverse in the reply filed on March 22, 2018. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935) except for consideration of the above matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROSALYND A KEYS/Primary Examiner, Art Unit 1699